Title: To Alexander Hamilton from Henry Glen, 24 June 1799
From: Glen, Henry
To: Hamilton, Alexander


          
            Sir
            Schonectady 24th. June 1799.
          
          The Inclosed are Copies of letters for your prusial the Contents I hope you will take into your Series Consideration in perticuler not to loss sight of the Promotion of my Son is Intitled. too and Likewise the furlogh I now take the Liberty of Asking for my Son John Visger Glen who is yet an Ensign in the 2d. Regt. & with Genll. Wilkinson should you think proper as the Secrety of war has Refered me to you of Granted him A forlough I shall be oblidge to you & if so Granted wither you will be so Kind as to forward the furlogh or send it to me to be forwardd. through the hands of the Seretary of War I shall thank you to heare from you Soon
          I am Sir with Great respect your most Obd. Humle. Sert.
          
            Henry Glen
          
          Major General Hamilton
          
            PS. I take the freedom of sending you a Copy of Genll. wilkinsons letter to me ware in you will find the Charter he Gives my Son—I have A letter from my Son of A latter date  ware he says its the General wish that I shall apply for leave of apsince for him from the Secry of war or the Commander of the Army
          
        